Title: From Alexander Hamilton to James McHenry, 25 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 25. 1799
          
          I have the honor to transmit the proceedgs of a Court Martial lately holden at Fort Fayette of which Major Stevenson was President to be submitted to the President of the U States for his decision.
          No peculiar circumstances appear in it. I can only observe that it probably proceeded from some knowlege of personal character in the Court & from the conviction of the necessity of some examples. There are cases is at least one case are other cases now pending before the President arising in the Western Country. One Execution at present on that scene may suffice; and pardons granted on the others. The President may either select  himself  guided by from the circumstances which appear or leave the selection to the Officer commandg the Western Army—
          With great respect I have the honor to be Sir Yr Obt St
          The Secy of War
        